            Case 1:20-cv-00810-LJL Document 23 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                10/2/2020
                                                                       :
TIMOTHY SCOTT,                                                         :
                                                                       :
                                    Petitioner,                        :
                                                                       :      20-cv-0810 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
LEROY FIELDS,                                                          :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Respondent filed a motion to dismiss the petition in this case on July 9, 2020. Dkt. No.
16. On July 9, 2020, the Court issued an order directing Petitioner to respond by September 10,
2020, and directing the Clerk of Court to mail the order to Petitioner, who was then incarcerated
at the Fishkill Correctional Facility. Dkt. No. 19. The docket reflects that the mail enclosing the
Court’s order was returned to the Court and not received by the Petitioner who apparently had
been released by that date but had not updated the Court with a new address. On October 1,
2020, the Court directed counsel for the respondent to provide the Court the last known address
for Petitioner and counsel has done so, providing an address at which Respondent served
Petitioner with his motion papers. That address is 6336 Vosburgh Road, Eastville, New York
13332. Dkt. No. 21.

        The Court will give Petitioner additional time to respond to the motion to dismiss.
Petitioner shall have until November 13, 2020 to file and serve any response. If there is a
response, the Respondent will have until December 1, 2020, to reply. In the absence of a
response, the Court will consider the motion to be unopposed and will consider it on its merits.

        The Clerk of the Court is respectfully directed to mail a copy of this order to Petitioner at
his current address of: 6336 Vosburgh Rd., Earlville, NY, 13332. The Clerk of the Court is also
respectfully directed to update its records with Petitioner’s current address.

        SO ORDERED.


Dated: October 2, 2020                                     __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
